Opinion issued July 14, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00538-CR
———————————
In re Thomas Lee Fifer, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          Relator,
Thomas Lee Fifer, has filed a pro se petition for writ of mandamus, complaining
that the trial court has failed to rule on his motion for judgment nunc pro
tunc.[1]  
We deny the petition for
writ of mandamus, and we dismiss all outstanding motions as moot. 
PER CURIAM
Panel
consists of Justices Jennings, Bland, and Massengale.
Do
not publish.   Tex. R. App. P. 47.2(b).




[1]
          A jury found relator guilty of
the offense of aggravated assault in State
v. Fifer, No. 1117100, in the 184th District Court of Harris County, Texas,
the Honorable Jan Krocker presiding. 
This Court modified the trial court’s judgment to clarify the Penal Code
provision under which relator was convicted, and then affirmed the trial
court’s judgment as modified.  See Fifer v. State, No. 01-07-00894-CR,
2008 WL 4530720, at *4 (Tex. App.—Houston [1st Dist.] Oct. 9, 2008, pet. ref’d)
(mem. op., not designated for publication).